Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 11-14, 16-24 are allowed because Tada et al., Sung et al., Spurlin et al., or TERAKURA et al. appear to be the closest prior art references.  However, theses references fail to teach the semiconductor apparatus having a third gas introduction module that introduces, into the chamber, a third gas that oxidizes or reduces the metal component infiltrated into the first film, wherein the first gas introduction module is located at a first distance from a stage that supports the substrate, and the third gas introduction module is located at a third distance from the stage, the third distance being smaller than the first distance as in claim 11; a third gas introduction module that introduces, into the chamber, a third gas that oxidizes or reduces the metal component infiltrated into the first film, wherein the first gas introduction module is located at a first distance from a stage that supports the substrate, the second gas introduction module is located at a second distance from the stage, the second distance being smaller than the first distance, and the third gas introduction module is located at a third distance from the stage, the third distance being smaller than the first distance as in claim 21; a third gas introduction module that introduces, into the chamber, a third gas that oxidizes or reduces the metal component infiltrated into the first film, wherein the first gas introduction module is located at a first distance from a stage that supports the substrate, and the third gas introduction module is located at a third distance from the stage, the third distance being smaller than the first distance as in claim 22.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke, can be reached on (571) 272-1657.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893